 260DECISIONSOF NATIONAL LABOR RELATIONS BOARDEssex International,Inc. and William M. BellandCharles Bebout and DavidN. Davis. Cases 25-CA-5984, 25-CA-5984-2, and 25-CA-6073FINDINGS OF FACT1. INTRODUCTIONSeptember 13, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY. AND PENELLOOn May 22, 1974, Administrative Law Judge FrankH. Itkin issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions in theform of a brief in opposition to the Decision and theGeneral Counsel filed a brief in support of the Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Essex International, Inc.,Marion, Indiana, its officers, agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order.DECISIONFRANK H. ITKIN. Administrative Law Judge. These consol-idatedcases weretried before me at Marion, Indiana, onMarch 12 and 13, 1974. Unfair labor practicecharges werefiled by employee William M. Bell on December 4, 1973, byemployee Charles Bebout on December 6, 1973, and byemployee David N. Davis on January 30, 1974. A consoli-dated unfair labor practice complaintissuedon January 29and on February 8, 1974. The issuepresentediswhetherRespondentCompany violatedSection 8(a)(1) and (3) ofthe National LaborRelationsAct bydischargingemployeesBell, Bebout,and Davis on December 3, 1973. Upon theentire record before me,including the demeanorof the wit-nesses,and after due consideration of the briefs filed bycounsel, I make the followingfindingsof fact and conclu-sions of law:The consolidated complaints allege, the answers admit,and I find and conclude that Respondent Company is en-gagedin the manufacture, sale, and distribution of rods andrelated products at its plant in Marion, Indiana; that duringthe prior 12-month period Respondent Company purchasedand delivered to its Marion plant goods and materials val-ued in excess of $50,000 which were transported directlyfrom locations outside of Indiana; that during this sameperiod Respondent Company manufactured, sold, and dis-tributed at its Marion plant products valuedin excess of$50,000 which were shipped directly to locations outside ofIndiana; and that Respondent Company is therefore anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act. Further, it is undisputed thatprior to December 1972 Respondent Company's employeeswere represented by a local of the International Brother-hood of Electrical Workers. However, during December1972 the Union was decertified and at all times since, as theparties stipulated, there has been no labor organization atRespondent's plant and there has been "no labor agree-ment" between Respondent and "any labor organization"or "between the Respondent and any employee or employ-ees at the facility" involved herein.II.THE UNFAIR LABOR PRACTICESA. The Nature of the Company's Operation;The Use of Bumper ChainsThe Company's Marion plant involved in this proceedingmanufactures wire. The process begins with a copper barapproximately 5 feet in length and some 4 inches square.The bar is heated to about 1,600 degrees. The hot bar is thenpassed through some 16 rollers which ultimately extend thelength of the bar to several hundred feet and reduce itsdiameter. The processing of the bar through the 16 rollersis largely automatic. However, the bar is manually guidedor fed from the 11th to the 12th rollers, from the 13th to the14th rollers, and from the 15th to the 16th rollers. At eachof these three locations ("stands") an employee ("a catch-er") guides the hot bar into the next roller using 18-inchtongs. The temperature of the bar as it emerges from the16th roller is about 800 degrees. The bar then goes to "coil-ers" and the line crew for further processing. During normaloperations, one bar passes down the line every 15 seconds.Company Personnel Director Paul Doherty I acknowl-edged that the "rod as it emerges from one roller and beginsits path to the following roller has on occasion a tendencyto whip or sway back and forth." And, Company PlantManager Daniel Schock 2 acknowledged that "as the rod1 It is admitted and I find and conclude thatDohertywas at all timesmaterial personneldirectorfor Respondent and an agent and supervisor ofRespondent acting on its behalf within the meaning of Sec. 2(11) of the Act.Doherty'semployment with Respondent endedin January 1974.2It is admitted and I find and concludethat Schockwas at all timesmaterial plant manager for Respondent and an agent and supervisor ofRespondent actingon its behalf withinthe meaningof Sec. 2(11) of the Act. ESSEX INTERNATIONAL, INC.comes from the thirteenth and fifteenth rollers it is not ofsuch a heavy diameter [so as] to keep it from vibrating backand forth." Consequently, as the rod emerges from the 13thand 15th rollers the rod has "a tendency to wiggle." Thecatcher employees work in close proximity to the hot rodsand, as Schock further acknowledged, catcher employees atthe 13th stand have complained about being struck by hotrods. Schock explained, "Some [employees] have beenburned slightly."In addition,Schockacknowledged that Respondent uti-lizes "a safety device to keep the rod from wiggling or fromwhipping back and forth as it leaves the thirteenth roller."This "safety device" consists of "chain bumpers." The"chain bumpers"are a series of chains approximately 14inches in length and about one-quarter inch in diameter.Some 200 to 400 such chains are hung past both the 13thand 15th rollers; they are "anchored on the top" and "bare-ly touch the floor"; they "act as a cushion" designed to keepthe rods from swerving.The onlylocations where thesechains are placed are "on the catcher's side" as the rodemerges from the 13th and 15th rollers. Schock testified inpart as follows:By Mr. Petrison:Q. Now, in front of the-or behind as the rodemerges from the fifteenth roller you have a similar setof chains.A. Yes, sir.Q. And it hasa similar function.A. Yes, sir.Q. Again the rod cannot go through those chainlinks because the rod is of a larger diameter than thehole in those chain links.A. Yes, sir.r*sQ. But now again in front of eleven there is no groupof chains.A. True.Q. And the chains in front of the thirteen and thefifteen rollers are the only place that this safety deviceis used to prevent the rod from wiggling back and forth.Is that correct?A. On the catcher's side, sir.Q. Yes, sir. On the side as it emerges from thirteenand the side as it emerges from fifteen.A. Yes, sir.Q. Okay. Now, does it happen onoccasionthat therod does become entangled in those chains?A. Only by accident, sir.Q. That has happened in your experience?A. Yes, sir.Q. Now, how would it happen that the rod becomesentangled in the chains if the diameter of the chain linkis smaller than the rod emerging from that particularroller?A. Becuase of the interlacing of the chain, sir.26111Q. Does it happen that the chainlinks become sepa-rated or broke and thereby the rodbecomes entangledin those links?A. Yes, sir.Q. So that the chain linksthemselvesmust be keptin repair.A. Yes, sir.Q. Is that correct?A. Yes, sir.Q. Do you maintain maintenance employees to dothat job?A. Yes, sir.Q. By what methodare thesechains repaired byyour maintenance employees?A. There's no repair except on the bottom linkwhich the bottom link is in its natural condition toolarge and will let the rod enter. This is crimped shut bymy men. The bottom link only.Elsewhere in his testimony, Schock claimed that there isno state or Federal law that requires the Company to utilizethese chains and that "the sole purpose of these chains" is"to cushion the rod and straighten the rod." Likewise, JohnSuback, an engineer and operational manager for theCompany's wire and cable division, asserted: "The primarypurpose of these chains is not a safety device. The primarypurpose of these chains is to dampen the striking effect ofthe rod as it completes its loop at the bottom of the pit..: ' However, when asked if the bumper chains are ineffect also for the safety of plant personnel, Suback ac-knowledged, "There would be perhaps a secondary safetyfeature as such, but their primary purpose is to soften theblow of the rod... .Employees William Bell and Charles Bebout worked ascatchers on Respondent's first shift (7 a.m. to 3 p.m.). Em-ployee David N. Davis worked as a catcheron the secondshift (3 p.m. to 11 p.m.). There are four catchers on eachregular shift. One catcher is assigned to stand on location11; another is assigned to stand on location 13; another isassigned to stand on location 15; and the fourth or extracatcher serves as a "break" or relief worker. Bell crediblytestified that there is a "hazard to the rod whipping in thepit because of the speed of the rod"; the catcher at times isonly "four inches away from it"; and he frequently has beenstruck by the hot rods in the legs, hands, neck and shoulder.Bell explained: "this happens once a day, sometimes two orthree times a day. . . . [I]t does scar sometimes and burnsthe trousers and breaks the skin or bruises you . . . ."Bellfurther testified, "the bar whips against the chains and itabsorbs the shock of the rod hitting the chains. But some-times the links [on the bumper chain] are not [taken] careof right and it [the rod] hangs up in the link-the bottomopen link, and itcauses it[the rod] to be worse...." Whena bar or rod "hangs up" in one of the open links in a bumperchain, according to Bell, "it pulls tight like a rubber band 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDand then when it lets loose it either flips freely or breaks it.Sometimes it will break it and other times it will pull a wholeset of chains in the pit." Consequently, as Bell explained, hehas frequently complained to Plant Manager Schock "aboutthe chains being open" and "links being broken...."Bellasserted that if the bottom links on the bumper chains areproperly tightened or "crimped," this hazardous conditioncan be obviated.'B. The EventsCulminatingIn the Firing ofEmployees Bell,Bebout,and Davis1.The incident on Thursday, November 292.The incident on the morningof Friday, November 30Employee Bell, as he credibly testified, reported for workabout 6:30 a.m. on Friday, November 30, 1973.Bell "wentin the office to talk to Dan Schock about the night before.... Bell assertedto Schock that he "should be paid forthe night before." Schock refused and told Bell "to get outof the office." Bell then met coworkers Baker and Bebout.Baker wasassigned to catch at stand 11 and Bebout wasassignedto catch at stand 13 that morning. Bell related toBaker and Bebout what had happened on Thursday eve-ning. In addition, as Bell credibly testified:Employee Bell credibly testified that on Thursday, No-vember 29, 1973, he worked as a catcher on the 7 a.m. to3 p.m. shift.Bell was assigned his regular or usual positionon that shift as catcher at stand 15. Later that day, PlantManager Schock asked Bell to work overtime after 3 p.m.However,as Bell explained, Schock"wanted [Bell]to catchthe 13th stand" during the overtime. Bell refused. Bell pro-tested to Schock that he, Bell, "had the seniority and .. .had the right to catch the 15 stand." Schock informed Bellthat Bell would "have to catch 13 stand, and [Bell] told[Schock] that he could go to hell before [Bell] would" catchon stand 13.In the meantime,Second Shift Foreman BobSpencer joined in the argument and exchanged vulgaritieswith Bell because Bell refused to relinquish stand 15. Bell,as he credibly testified, declined the overtime and was givena "pass" or permission to leave the plant.PlantManagerSchock acknowledged that he "cannot force anyone to workovertime"and, accordingly,Bellwas not"reprimanded"because of his refusal to work overtime on stand 13.53Bell recalled that in the 6 weeks prior to his discharge on December 3,rods became entangled in the chains on or about three or four occasions. Bellwould complain to Schock and Schock would"have a maintenance mancrimp"the bottom links in the bumper chains.Employee Charles Bebout also testified that "when the bottom link bustedopen"on the bumper chains, "the rod would get hung up in it...." Therod "goes through or around...it tangles up in it..."Bebout recalledthat rods"hung up in the chains" once or twice a week in the 2 monthspreceding his discharge on December 3. He too had been"hit" by rods. Healso spoke to Management about the open bottom links.Employee David N. Davis similarly described the rods "flipping back andforth"and being struck in the legs "three or four times a week."Davisexplained,"when they[the chains]weren'tkept in good repair,like thebottom links weren'tcrimpedor something. . . [the rods] tended to gettangled up in them...."Davis also spoke to Management about the openbottom links.And, employee Ross Kelly, a maintenance mechanic,recalled witnessinga "rod getting stuck in the end of one" of the chains.Kelly explained, "Thelink was stretched at the bottom. . . .The link was worse at that time... .And it just stretched out there by the rods when they hit the links.That's whywe change them so often...."Employee Art Olson,a machinist,explainedhow maintenance workers "squeeze the bad chains" upon complaints fromcatchers.Bell had injured his back some years earlier, he had previously apprisedSchock of this injury,and Schock in the past had permitted Bell to catch onstand 15 because the rods at stand 15 are lighter than at stands I I and 13.5 Schock explained,inter alia,that stands were assigned generally on aseniority basis; however, a catcher working overtime should be given thevacant stand.Schock recalled that employee Robert Hale had complainedto him on the evening of November 29 that Bell was working on Hale's standduring that shift. Schock asked Foreman Robert Spencer, "why has this beengoing on,has Bill been catching this stand 1151 when he stays over."Accord-ing to Schock,"Well, Bob says sometimes he's been letting him catch."I told them [Baker and Bebout] that we shouldn't evenhave been catching in the first place because of thechains being bad. And, they [Baker and Bebout] agreedwith me, and they agreed to go in the office and see ifwe could get them fixed.6Bell, Bebout, and Baker went into Schock's office. Belltold Schock "that we felt that the chains [were] unsafe andwe felt they should be fixed." Schock told the three employ-ees "to getthe hell out of the office." Thereupon, the threecatcher employees "talked it over." They decided that Bakerwould "have to catch because there was no danger in hispit.- 77 However, they also determined that Bell and Beboutwould refuse to catch at their respective stands until thechains were fixed. Shortly thereafter, the mill started opera-tions. Bell and Bebout refused to catch. The mill stopped.Schock instructed Bell and Bebout "to catch" the rods. Thetwo employees explained to Schock that "the chains [were]bad and we felt that we shouldn't be catching until they[were] fixed." Bell "walked down in the pit and [he] reachedover and pulled up a chain and showed" the damaged chainto Schock. Schock "called the maintenance men out thereto repair the chains." In the meantime, Schock instructedBell,Baker,and Bebout "to sweep the pits while he wasrepairing the chains."Approximately 45 minutes or 1 hour later, the mainte-nance personnel announced that they were "done" with therepair work. Bell and Bebout started to check their chains.Bell found some five-or six chains in need of repair in a small7-foot area.8 Bebout was similarly checking the chains nearhis stand and found chains in need of repair. And, as Bellcredibly testified, "they started the mill up as [the catcherswere] checking the chains out." This created a "dangerous"situationand Schockagainstopped operations. Schock toldBell andBebout "to get up there and catch or go home."Schockasked Hale,"why,didn't you come to us before and say you wantedto catch yourstand.." Hale assertedlyrespondedthat he had been"going down on 13 justto keep peace...." Schock,as stated,directed that"the man thattakes the overtime wouldfill inthe vacancy." Accordingly, Bellwas told to fill the vacancyon stand 13. Bell refused and was permitted toleave.6Bell explainedthat on Monday of that week, November 26, he hadinspected and marked the chainsin his pit whichwere in need of repair; onTuesday, Wednesday, and Thursdayhe again checked the marked chainsand observedthat "theyhadn'tbeen fixed"; and "each day [thatweek Bell]wouldwouldtell [Schock] that theyweren't fixed."7Baker was assignedstand I1 which has no bumper chains.8There areabout 50 ormore feetof chainsin Bell's area. ESSEXINTERNATIONAL, INC.263Bell responded that if the chains were "all right we'd goahead and catch, but if they ain't, they'll have to fix them,we wouldn't catch until they was fixed." Schock instructedBell and Bebout "to either catch or go home." Bell andBebout asked for "a pass" to go home. Schock gave the twoemployees passes. Schock told the two employees if theywere "ready to come back to work Monday, be there Mon-day morning."Bell and Bebout received their passes,changed clothes, and left the plant about 8:15 or 8:30 a.m.that morning.93. Bell and Bebout speak to the catchers on the secondshif tEmployees Bell and Bebout went from the plant on Fri-day morning to the home of employee David N. Davis, acatcher on the second shift. They told Davis "about thisincident," "about the chains being bad and about Dan[Schock] not wanting to fix the chains." Bell testified, "He[Davis] said that he agreed with us and he'd back us up. AndI . . . told him we was going to talk to all the catchers onthe second shift and see what they thought aboutit."Bell,Bebout, and Davis then went to employee Hale's house.Hale, as noted, was also a catcher on the second shift. AfterBell,Bebout, and Davis explained the above incident toHale, Hale agreed that "he'd go along with us . . . to havethe chains fixed...." Bell credibly recalled that duringtheir discussion,Hale "said he'd complained about thechains before too...." Bell, Bebout, and Davis then leftHale's home and went to the home of employee Fred Ritter,also a catcher on the second shift.1°At Ritter's home, as Bell testified, the employees dis-cussed their complaints about the condition of the bumperchains. Ritter "agreed with [the employees] that the chains[were] bad...." Then, Bell, Bebout, Davis, and Ritterattempted to get in contact with employee Pat Tucker, alsoa catcher on the second shift. They could not locate Tuckerand went to a local tavern in an attempt to speak to Tuckeron the telephone. At the tavern, the employees each had onebottle of beer. The employees located Tucker at the homeof his uncle. They purchased ,.a case of 24 12-ounce bottlesor cans of beer and proceeded to the Tucker home. This wasabout noon.At the Tucker home, the group of employees spoke withTucker and employee Harris, another catcher on the secondshift.Again they discussed "the chains not being fixed...." Bell credibly recalled that Tucker "agreed that thechains [were] bad and that he'd help us, go along with us toget the chains fixed...." Harris similarly "agreed" withthe group and stated that "he'd go along with [the employ-9Schock testified:I proceeded to the office,gave them each a pass.I took it to the break-room,they were in the breakroom washing up. I gave them their passes.We were supposed to work on Saturday,the following day, and I toldthem,if they wanted to work,come back Monday morning.And on theirpasses I put, "Refused to catch."Schock at the time did not contemplate or intend to take any further actionagainst the two employees as a result of the above incident.10Hale did not then accompany the three employees because assertedly hehad an"appointment."ees] to get them fixed."At the Tuckerhome,the employeeseach drank a beer. It was then about 1 p.m.The group left the Tucker home. They drove back toHale's house to pick him up. They then drove to the plant.Itwas then about 2:30 p.m. The employees each drank abeer on their way to the plant. Bell recalled that he drank,at the most, three or four 12-ounce bottles of beer that day.4.The conduct of Bell, Bebout, and Davis at the plantentranceduring the afternoon of November 30Bell testified that the group arrived at the plant about2:30 p.m. that Friday, November 30. After they arrived atthe parking lot and guardhouse area," Tucker stepped outof the car with a beer in his hand. The plant guard instructedthe employees "to put the beer up" and "not to be drinkingin the parking lot" area. There was no more drinking of beerafter the guard had snoken to the employees.Present at the time were Bell, Bebout, Davis, Harris, Rit-ter, and Hale. They generally stood "outside the guard-shack."The second shift employees then beganapproaching the guardhouse. Bell credibly testified, "I [Bell]told them [the second shift employees] about the incidentthat day and I told them about the chains not being fixedright; and I told them that we was trying to get them fixed."Bell also recalled that "there were other grievances broughtup during that time" by the employees. Thus, for example,Tucker complained about having to work in the "tower";Bebout complained about "seniority" procedures; andsome employees wanted a 25-cent hourly wage increase forthe laborers. However, as Bell explained, "basically, it wason the chains and why Dan wouldn't fix the chains."Plant Manager Schock and Personnel Director Dohertycame to the guardhouse. Doherty "asked, what seemed tobe the trouble." Bell, as he credibly testified, "explained thechains to him [Doherty], about Dan not being willing to fixthe chains the correct way...." Doherty asked, "was thereanything else." And, about this time, the other employeeswho were gathered around "started telling him their griev-ances...... Doherty said, "he'd look into it...." Howev-er, at some point, Doherty stated to Bell that "the chains[were] fixed." Bell called Doherty "a liar" or a "Goddamnliar."Doherty got angry and Bell "backed off."About this time, Doherty spoke to the guard about callingthe police. Bell "then went to Bebout and ... told him we'dbetter go on, we wasn't solving nothing this way. . . ."Bellalso "went to a couple of the others ... and told them we'dbetter just go on because we wasn't going to settle nothingthis way." A police officer arrived. There were no chargesor arrests made. Bell, Bebout, and Davis went home about3:30 p.m. The second shift employees, except for Davis andHale, went to work.12Employee Bebout recalled that "at first, they were talkingabout the chains, and then they got off the subject....'Bebout explained, "Well, Doherty asked if there was any-thing, any other kinds of gripes . . . if anybody else had agripe, and everybody started bringing up their own separate11 In order to enter theplant,employees pass throughthe guardhousewhich is on company property.12Hale did not work thatafternoonbecause heassertedly was ill. Nodisciplinaryaction was taken against Hale. 264DECISIONSOF NATIONAL LABOR RELATIONS BOARDgripes then...." And, employee Davis recalled, "Bell wastelling him [Doherty] about the way theysent the mainte-nance mendown and they hadn't fixed them[the chains].And Doherty just kept kind of talking around incircles.And, I guess that's whenBill called him a liar13Doherty testified that he told the assembled workers:there's no way we can settle anything here today, so noweither go to work or get off of Essex property." And, asDoherty explained, "that's exactly what happened." Thesecond shift started about l hour late. 145.Bell, Bebout, and Davis are dischargedon Monday, December 3Bell, Bebout, and Davis reported to the office Mondaymorning December 3. They were called in separately anddischarged by Schock and Doherty. Schock testified in partas follows:Q. [By Mr. Schrodi] And you ultimately decided toterminatethem. Is that correct?A. Yes, sir.Q.Why did youterminate them?A. For creating a work stoppage.Q. I see. And also he-Did Mr. Davis refuse tocome to work, or did he clock in on Friday night?A. No, sir, he did not. He left with Mr. Bell and Mr.Bebout.They left together or alone, I don't know.Schock acknowledged that the "work stoppage" to which hewas referring was the Friday work stoppage.Personnel Director Doherty signed forms for the IndianaEmployment Security Division during early December 1973which indicate that Bell, Bebout, and Davis were each "dis-charged on 12-3-73 for his part in a work stoppage and hisattempt to cause a Wild Cat strike (11-30-73)." Doherty,however, testified that Bell was discharged "for refusing towork on Friday" and "for his activities after 3 p.m. at the13Plant ManagerSchockasserted that Bell also called him"a dirty snake"PersonnelDirector Dohertyasserted that Bell and Davis were"makingnoise"; there was"abusive language,swearing,talkingloud." Employeesassertedly were gathered inside the guardhouse.Dohertyacknowledged thatupon his arrival at the guardhouse the employees "cameoutside." Dohertyalledgedly witnessed Bell and Davis call several workers "suck asses" orwordsto that effect.Dohertywas calleda "Goddamn liar" by Bell. Dohertywas unsure whetherDavisalso swore at him.Dohertyasserted that "no onementioned chains thatday tome." Elsewhere in his testimony,Dohertystated:"Ido not recallanybody sayinganythingabout chains. If it wasmentioned, I did not hear it." Schocksimilarly assertedthat he "heard noremarks of the chains" that afternoon. Doherty testifiedthat employee Beb-out "was standingaround and did not say anything." Doherty believed thatBell and Davis"werevery definitelyunder the influence...:"Employee Sam Cupper,a working supervisor, testified that he heard Belluse words like "super sucking mother fuckingCompanypukes" "or some-thing." Cupper claimedthat Davis said, "You knowthat the surgeon generalsays it's hazardousto yourhealth to cross a picket line."Cupper, however,went towork. There were no physicalattempts to preventCupper or anyoneelse from goingto work thatafternoon.And, as stated,all theshift employ-ees, except catchers Davis and Hale,wentto work.14Bell testifiedthathe returned to the plant with Bebout about I I p.m. thatevening.Theytalked to their coworkers"to see didthey fixthe chains or not"and weretold "they didn't fix the chains...north guardhouse on Essex property...." Elsewhere in histestimony, Doherty acknowledged that Bell's "language wasnot part of the reasons" why Bell was terminated. Dohertyalso acknowledged that Bell was discharged for encourag-ing other employees not to go to work.Doherty asserted that Davis was discharged because "herefused to go to work that afternoon." Doherty also citedDavis' "abusive language, almost identical to Bell's al-though not so severe." Doherty then acknowledged thatDavis was not discharged for "abusive language." Dohertyacknowledged that Davis was discharged "for not reportingto work on the afternoon shift of November 30" and for "hispart in attempting to stop employees from going down towork." Doherty testified, "Well, the abusive language I can-not swear to that, although he did attempt to stop employeesby talking to them. Physically, I didn't see any physicalevidence...." Doherty admittedly did not see Bell or Da-vis make any attempt to physically stop any employee fromgoing to work. As for Bebout, Doherty claimed that he wasdischared "for his refusing to work on the morning of the30th." IfIII.DISCUSSIONThe principal question raised here is whether RespondentCompany discharged employees Bell, Bebout,and Davis onDecember3, 1973,because the three employees had en-gaged in protected concerted activities.The facts of thiscase are similar in many respects to the facts as found inN.L.R.B.v.WashingtonAluminumCo.,370 U.S. 9 (1962). InWashington Aluminumthe Board directed the employer "toreinstate and make whole seven employees whom the com-pany had discharged for leaving their work in the machineshop without permission on claims that the shop was toocold to workin." TheBoard found that the conduct of theworkers was protected concertedactivityto protest the15 1 have credited the testimony of employees Bell, Bebout,and Davissummarized above. Their testimony was in part mutually corroborative. Inaddition,their testimony was substantiated in part by the testimony of Do-herty,Schock,Suback,W. Kelly, R. Kelly,Dennison,Cupper, Sparks, Hale,Olson,and Spencer. And, upon the entire record, I am persuaded that thetestimony of Bell, Bebout,and Davis summarized above is a credible andreliable account of the particular events.Insofar as the testimony of Doherty,Schock,Suback,W. Kelly, R. Kelly, Dennison,Cupper,Sparks, Hale, Olson,and Spencer conflicts with the testimony of Bell, Bebout,and Davis summa-rized above, I credit the latter witnesses as more reliable,forthright, andcandid. In particular,I do not credit the assertions of Doherty and Schockthat in effect the subject of defective bumper chains was not discussed at theguardhouse during the afternoon of November 30. Further,Ido not creditthe assertion of employee Dennison that the chains were in satisfactorycondition when he came out of the pits on Thursday evening November 29.Inote that maintenance personnel spent about one hour in the pits workingon chains the next morning.Likewise,Ido not credit R. Kelly's testimonythat all the chains were in "A-I shape" onThursdayevening.Nor do I creditHale's assertion that "none of the chains were bad" on Thursday evening.As stated above,Hale had agreed with Bell, Bebout and Davis that "he'd goalong...with their complaint;Hale also had"complained about the chainsbefore too...." Nor do I credit the assertion of employee Olson that herepaired all "doubtful"chains on the morning of November 30. Instead, asfound herein,there were still chains in need of repair.Further, I do notbelieve the assertion of employee Olson that Bell confessed to Olson onNovember 30 a personal and ulterior motive in refusing to work that day.However,Iam persuaded upon this record that Bell and Davis uttered theprofanity and vulgarities generally attributed to them at and near the guard-house on November 30. 1 note,however, that similar vulgarities were usedby employees both in and about the plant. ESSEXINTERNATIONAL, INC.265company's failure to supply adequate heat in the machineshop,that such conduct is protected under Section 7 of theAct and thatthe discharge of the workerstherebyviolatedSection 8(a)(1) of the Act.The SupremeCourt,in sustainingthe Board,stated:We cannot agree that employees necessarily losetheir right to engage in concerted activities under § 7merely because they do not present a specific demandupon their employer to remedy a condition they findobjectionable. The language of § 7 is broad enough toprotect concerted activities whether they take placebefore, after, or at the same time such a demand ismade.s11The findings of the Board, which are supported bysubstantial evidence and which were not disturbed be-low, show a running dispute between the machine shopemployees and the company over the heating of theshop on cold days-a dispute which culminated in thedecision of the employees to act concertedlyin an ef-fort to force the company to improve that condition oftheir employment. The fact that the company was al-ready making every effort to repair the furnace andbring heat into the shop that morning does not changethe nature of the controversy that caused the walkout.At the very most, that fact might tend to indicate thatthe conduct of the men in leaving wasunnecessaryandunwise,andithas long been settled that the reason-ableness of workers' decisions to engage in concerted ac-tivity is irrelevant to the determination of whether a labordispute exists or not.[Emphasis supplied.] 16Further, the Court stated:Nor can we accept the company's contention thatbecause it admittedly had an established plant rulewhich forbade employees to leave their work withoutpermission of the foreman,therewas justifiable"cause"for discharging these employees,wholly sepa-rate and apart from any concerted activities in whichtheyengaged in protest against the poorly heated plantIt is of course true that§7 does not protect allconcerted activities,but that aspect of the section is notinvolved in this case.The activities engaged in here donot fall within the normal categories of unprotectedconcerted activities such as those that are unlawful[citingSouthern SteamshipCo. v. N.L.R.B.,316 U.S. 31(1942)], violent[citingN.L. R. B. v.Fansteel Metallurgi-16 The Court noted,quoting fromN.L.R.B. Y. Mackay Radio & TelegraphCo., 304 U.S. 333, 344 (1938): "Thewisdom or unwisdom of the men, theirjustificationor lackof it, in attributing to respondent an unreasonable orarbitraryattitude in connection with the negotiations,cannot determinewhether, when they struck, they did soas a consequence of or in connectionwith,a currentlabordispute."cal Corp.,306 U.S. 240 (1939)] or in breach of contract[citingN. L. R. B. v. Sands Mfg. Co.,306 U.S. 332 (1939)].Nor can they be brought under this Court'smore re-cent pronouncement which denies the protection of §7 to activities characterized as "indefensible"becausethey were there found to show a disloyalty to the work-ers' employer which this Court deemed unnecessary tocarry on the workers' legitimate concertedactivities[citingN.L.R.B. v. Local Union No. 1229, IBEW,346U.S. 464 (1953)].In sum, as the Supreme Court concluded:The activities of these seven employees cannot be clas-sified as "indefensible" by any recognized standard ofconduct. Indeed, concerted activities by employees forthe purpose of trying to protect themselves from work-ing conditions as uncomfortable as the testimony andBoard findings showed them to be in this case areunquestionably activities to correct conditions whichmodern labor management legislation treats as too badto have to be tolerated in a humane and civilized soci-ety like ours.And, inHugh H. Wilson Corp. v. N.L.R.B.,414 F.2d 1345,1347-55 (C.A. 3, 1969), cert. denied 397 U.S. 935 (1970), theThird Circuit made clear that Section 7 is "designed toguaranteeto employees the fundamental right to presentgrievances to their employer to secure better terms andconditions of employment...." The court noted,interalia,"whether or not the [employee] complaint . . . waslegitimatealso is not material." (And see cases cited anddiscussed therein.) "In short, the law recognizes that em-ployees have a legitimate interest in `acting concertedly tomake their views known to management without being dis-charged for that interest'...."Hugh H. Wilson, supra,and,"a discharge motivated only in part by" such an unlawfulreason"is similarly illegal."J.P. Stevens & Co. v. N.L.R.B.,380 F.2d 292, 300 (C.A. 2, 1967), cert. denied 389 U.S. 1005(1967).The credited evidence recited above makes it clear thatthe real reason why employees Bell, Bebout, and Davis weredischarged on December 3 was because they had engagedin protected concerted activities. Bell, Bebout, Davis andother catcher employees reasonably regarded the propermaintenanceof the bumper chains as necessary for theirsafe employment. Management, in the past, acknowledgedthe reasonableness of employee concern with the propermaintenanceof the chains by repairing the chains uponreceiptofemployee complaints. John Suback, theCompany's engineer, although asserting that the "primarypurpose" of the bumper chains was to protect theEmployer's product, also acknowledged that "there wouldbe perhaps a safety feature as such" to the workers. And,of course, wholly apart from the "primary" or "secondary"purposes of such chains, the record amply establishes thatsuch chains, if not properly maintained, pose a hazard ordanger to catcher employees.On Friday, November 30, catchers Bell, Bebout, andBaker wentto the office of Plant Manager Schock to com- 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDplain about the condition of the bumper chains. Schocktold the employees to "get the hell out" of his office. Theemployees discussed the matter among themselves and de-termined that Bell and Bebout would not "catch" until thechains were repaired.17 Bell and Bebout refused to catch.Plant operations were stopped. The employees explained toSchock that "the chains were bad and we felt that weshouldn't be catching until they [were] fixed." Bell showedSchock one such defective chain. Schock then ordered re-pairs to be made by maintenance personnel. However, Belland Bebout observed that all the defective chains had notbeen repaired by the maintenance personnel. Bell and Beb-out again refused to catch and were sent home. The twoemployees then went to the homes of catchers on the sec-ond shift in an attempt to enlist their support in complain-ing about the condition of the bumper chains. The othercatchers, including employee Davis, agreed to help. Laterthat same day, Bell, Bebout, and Davis went to the plantduring the change of the shift and asked their coworkersnot to go to work until the chains were repaired. Davis, asecond shift catcher, refused to go to work. The secondshiftwas about 1 hour late in starting as a result of theefforts by Bell, Bebout, and Davis. On Monday December3, Bell, Bebout, and Davis were discharged. Management'sasserted reason for discharging the three employees, asstated on forms furnished to state officials, was "dis-charged on 12-3-73. For his part in a work stoppage andhis attempt to cause a Wild Cat strike (11-30-73)."On this record, I find and conclude that Bell and Beboutengaged in protected concerted activities when they refusedto work on November 30 unless and until the bumper chainswere properly repaired. They further engaged in protectedconcerted activities when they attempted to enlist the sup-port of their coworkers that same day. And, employee Da-vis, in refusing to work that afternoon, was similarlyengaged inprotected concerted activities. Consequently,management violated Section 8(a)(1) of the Act in discharg-ing the employees for having engaged in these activities.The Companyasserts inits brief that the work stoppage"had nothing in fact to with the safety of the mill...." Thecredited evidence of record is to the contrary. The Companyargues that "the mill was indeed safe"; the "mill was recent-ly inspected by the Occupational Safety and Health Admin-istration"; no Federal or state law requires such chains andthey "are not a safety factorper se";during the past 4 yearsthere has not been "a single lost time injury to any catcher";and "not a single citation or violation was attributed" to thepit area or chains by the OSHA inspectors. As stated inWashington Aluminum, supra,"the reasonableness of theworkers' decision to engage in concerted activity is irrele-vant...... And, inHugh H. Wilson, supra,the court furthernoted that "whether or not the [particular] complaint .. .was legitimate also is not material. ..." In any event, therecord before me amply establishes that management's fail-ure to maintain properly the bumper chains could result ininjury to the workers and that catchers Bell, Bebout, andDavis were in good faith lawfully protesting management'sfailure to maintain properly the chains.17As noted,Baker was working on a standwhich didnot have such chains.The questionremains,did employeesBell, Bebout, andDavisengage inactivities on November 30 which wouldrender their concerted conduct unprotected? Thus, theCompany argues: "this unwarranted work stoppage and/orstrike ensued for approximately one hour, whereby the milldid not start to run until approximately 4:15 p.m. This wasdue to the fact that many second shift employeeswere pro-hibited, voluntarily or involuntarily,from the entering theplant...." The credited evidence of record does not sup-port the assertion that second-shift employeeswere in anyway "prohibited, voluntarily or involuntarily,from enteringthe plant...." No threats were made. No criminalchargeswere pressed and no arrests were made. And, although Bell,Bebout, and Davis were on company property on the occa-sion, they left when Doherty said, "now either go to workor get off of Essex property...." As Doherty explained:"That's exactly what happened." 18The Companycites as"illegal activities" the vulgar, fouland abusivelanguageused byBell andDavis, includingBell's offensiveremarks to Doherty and Schock.However,Bell, Bebout,and Davis were not discharged for this con-duct.While suchstatementsare not to be condoned,... to suggest that employees in the heat of picket-lineanimosity must trim their expression of disapproval tosome point short of the utterances here in question,would be to ignore the industrial realities of speech ina workaday world and to impose a serious strictureupon employees in the exercise of their rights under theAct.[Longview FurnitureCompany,100 NLRB 301,304, (1952),enfd. as modified 206 F.2d 274 (C.A. 4,1953), on remand,110 NLRB1734 (1954).]We are involved here with, at the most, "a moment of ani-mal exuberance."N.L.R.B. v. Illinois Tool Works,153 F.2d811, 815-816 (C.A. 7, 1946). And seeHugh H. Wilson, su-pra.19Finally, the Company argues that "there was in existencein the rolling mill during this period of time in issue a setof rules and regulations that bound the Company and theemployees in numerous regards"; "a definite procedure isset forth in the rules and regulations with regard to anyemployee having any grievance"; and the three employeesfailed to comply with these alleged rules and regulations. Atthe hearing, counsel for Respondent acknowledged andagreed that "there has been no labor organization in exis-tence at Respondent's facilities at any material time"; "nois 1 do notcredit Cupper'sassertion thatemployee Davis stated: "Youknow that the SurgeonGeneral saysit's hazardousto your health to crossa picket line." Inany event, Cupper and the other secondshift employees(except Davis and Hale)wentto work. And, underthe circumstances,assum-ing suchastatement were made,Iwould notregard it as a threat, as alleged.Rather, I would regardsucha statementin contextas banter,jest, or trivia.19Theconsumptionof three or four bottles orcans of beerby the employ-ees on November30 ismore troubling to me. However, on balance, I notethat no chargeswerepressed against theemployeesfor being intoxicated,there wasno violence,no arrestswere made, the employeesput their beersawaywhen instructedto do so,and the employees left theCompany's prem-ises whentold bymanagement to leave or go towork. Thisreason, allegedintoxication,was not furnishedto stateofficials, as noted above,as a specificreason for discharging the workers.Under thecircumstances,Iwould notregard the three employees'conduct asunprotected because they consumedthree tofour bottles or cans ofbeeron November 30. ESSEX INTERNATIONAL, INC.267labor agreement has existed at any material time betweenthe Respondent and any labor organization at the facilityin issue, or between the Respondent and any employee oremployees at the facility in issue during any material time";and "the work rules being offered into evidence by theRespondent as R. Exh. 5 [are] merely the work rules promul-gated by the Employer, and that such rules were promulgat-ed by the Employer to its employees without thenegotiations or the concurrence of the other party." Underthese circumstances, the Company's alleged rules do notrender the employees' conduct unprotected. As the Su-preme Court stated inWashington Aluminum, supra:"Norcan we accept the Company's contention that because itadmittedly had an established plant rule which forbade em-ployees to leave their work without permission of the fore-man, there was justifiable "cause" for discharging theemployees... .In sum, I find and conclude that Respondent violatedSection 8(a)(1) of the Act. However I am not persuaded thaton this record Respondent also violated Section 8(a)(3) andwould therefore dismiss that portion of the complaint. Com-pare,Pacific Electricord Co.,153 NLRB 521 (1965), enfd.361 F.2d 310 (C.A. 9, 1966).CONCLUSIONS OF LAW1.Respondent Company is an employer engaged in com-merce within the meaning of Secion 2(6) and (7) of the Act.2.Respondent violated Section 8(a)(1) of the Act by dis-charging employees William M. Bell, Charles Bebout, andDavid N. Davis on December 3, 1973, because they hadengaged in protected concerted activities.3.Respondent did not violate Section 8(a)(3) of the Actas alleged and that portion of the complaint is dismissed.4.The unfair labor practices found herein are unfair la-bor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. I shall also recommendthat Respondent cease and desist from, in any like or relatedmanner, infringing upon rights guaranteed employees inSection 7 of the Act.It has been found that Respondent, in violation of Section8(a)(1) of the Act, unlawfully discharged employees Bell,Bebout, and Davis on December 3, 1973. It will therefore,.be recommended that Respondent offer to the three em-ployees their former jobs, without prejudice to their senior-ity or other rights and privileges, and make them whole forany loss of earnings suffered by reason of their unlawfuldischarges by payment to them of a sum of money equal tothat which they normally would have earned from the dateof their discharges to the date of Respondent's offer ofreinstatement, less net earnings during such period withbackpay computed on a quarterly basis in the manner es-tablished by the Board in F.W. WoolworthCo., 90 NLRB289. Backpay shall carry interest at the rate of 6 percent perannum, as set forth inIsisPlumbing & Heating Co.,138NLRB 716. Further, it will be recommended that Respon-dent preserve and make available to the Board, upon re-,quest, all payroll records, social security payment records,timecards, personnel records and reports, and all other rec-ords necessary and useful to determine the amount of back-pay due and the rights of reinstatement under the terms ofthisDecision.10RECOMMENDED ORDER 20Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in the case,Respondent Essex Internat.onal, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discharging employees because of their protectedconcerted activities or in any like or related manner discrim-inating against them in regard to hire or tenure of employ-ment or any term or condition of employment.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer to employees William M. Bell, Charles Bebout,and David N. Davis immediate and full reinstatement totheir former jobs or, if their jobs no longer exist, to substan-tially equivalent positions without prejudice to their senior-ity or other rights and privileges and make them whole forany loss of earnings in the manner set forth in this Decision.(b) Preserve and make available to the Board or itsagents all payroll and other records as set forth in thisDecision.(c)Post at its offices and facilities in Marion, Indiana,copies of the notice attacl'ed hereto as "Appendix." 21 Cop-ies of said notice, on forms provided by the Regional Direc-tor for Region 25, shall, after being duly signed byRespondent, be posted immediately upon receipt thereof inconspicuous places, and be maintained for a period of 60consecutive days. Reasonable steps shall be taken to insurethat notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 25 in virif-ing,within 20 days from the date of this Decision, whatsteps Respondent has taken to comply herewith.20 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, thefindings,conclusions, and recommended Order herein shall, as providedin Section102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes21 In the event that the Board's Order is enforcedby a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board " 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a full trial in which both sides had the opportunity topresent their evidence,the NationalLaborRelations Boardhas found that Essex International,Inc., violated the Na-tional Labor Relations Act and ordered us to post this no-tice.We therefore notify you that:WE WILL NOT discharge employees because of theirprotected concerted activities or in any like or relatedmanner discriminate against them in regard to hire ortenure of employment or any term or condition of em-ployment.WE WILL NOT in any like or related manner interferewith,restrain,or coerce employees in the exercise of therights guaranteed in Section7 of the Act.WE WILL offer employees William M.Bell,CharlesBebout, and David N. Davis immediate and full rein-statement to their former jobs or, if those jobs no longerexist, to substantially equivalent positions without prej-udice to their seniority or other rights and privilegesand make them whole for theirloss of earnings, asprovided in the Board's Decision and Order.DatedByESSEX INTERNATIONAL, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, ISTA Center-6th Floor, 150 W.Market Street, Indianapolis, Indiana 46204, Telephone317-633-8921.